DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 06/01/2022.  No Claims have been canceled. Claim 1 has been amended.  No new claims have been added.  Therefore, claims 1-19 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues the previous arguments with respect to the 101 rejection are sufficient to provide reasons for patent eligibility.  The examiner respectfully disagrees.  Conclusory statements that the previous office action disregarded legal authority on a number of issues are not persuasive.  See previous Office Action pages 5 (machine test), pages 8-9.
Applicant points to DDR and argues that the previous Office Action response ignores the facts of DDR and disregards the law.  Applicant argues that DDR found that the use of a modification of a conventional protocol sufficient for patent eligibility.  Applicant argues that the previous office action interpretation of the DDR decision and law is incorrect as it disregards the guidance of DDR.  Applicant argues that the specific SQL command is not conventional, as this command saves a novel datastructure that the previous Office Action fails to find in the prior art.  Applicant argues because the datastructure is novel and the command provide support for bringing into existence the datastructure, as the creation of closed-end investment vehicle datastructure is not found in any relevant art.  The examiner respectfully disagrees.  First, the applicant is attempting to argue that because of the modification of conventional protocol of DDR was found patent eligible, all modifications of conventional protocol is patent eligible is not what was found patent eligible as with regards to DDR.  For example under applicant’s interpretation simple reformatting of communication protocol so that data from one operation system protocol is compatible with a recipient operation system protocol of a different format, would be patent eligible.  Reformatting communication protocol is modification of conventional protocol.  What distinguishes DDR from all forms of modification of conventional protocol, is the sequence of the limitations are directed to a unique technical solution to a  unique identified problem rooted in technology.  If the modification of conventional protocol was to provide a well-known technical process to operate in its ordinary compacity of communication or for example QR code re-direction, then the modification of protocol would not have been found to be patent eligible.  With respect to applicant’s argument of prior art, prior art is not a condition of patent eligibility under 101 statues.  Furthermore, the Office Action explicitly found evidence of the limitations.  Datastructures are simply organized data files in memory.  For example an array, or list or stack, queue are datastructures.  The content of the files (i.e.  created closed-end investment vehicle) as claimed are not applicable for patent eligibility under the 101 statute.  The SQL limitations as analyzed in the previous Office Action are not sufficient.  See previous Office Action and rejection below.  The rejection is maintained. 
In the remarks applicant argues makes the conclusory statement the data structure claimed has unique features and cannot simply be determined conventional pointing to Berkheimer.  Conclusory statements are not persuasive.  The examiner notes the applicant does not identify what data structures are unique features.  If the applicant is referring to the content of the data within the data structure, financial data stored in data files do not impose any limits on technology.  The rejection is maintained.
Applicant repeats the machine-transformation test of Bilski, See previous Office Actions.  
The examiner further stated in the previous Office Action that the application of Machine or transformation test of Bilski is not a must as the test has been incorporated in the step 2A prong 2, 101 2014 guidance of the USPTO.  Applicant argues that the machine transformation test of Bilski must be considered.  The examiner disagrees with the premise of applicants argument.  The previous Office action did not intend to not apply the machine or transformation test, because the step 2A prong 2 requires this to be considered.  The machine/transformation test of Bilski is no longer a requirement because the Bilski test is not extensive enough, nor is the machine learning test of Bilski sufficient.  Rather the analysis for 101 as it relates to technology must include additional element that are more extensive than the more limiting test of Bilski.  Therefore, the examiner maintains that the machine or transformation test of Biski is no longer required as the step 2A prong 2 is applied which incorporates this test along with other considerations for patent eligibility.  The examiner notes that the applicant did not address that machine/transformation test was applied to the current application in the rebuttal.  Accordingly although the examiner maintains that the step 2A prong 2 analysis incorporates the test, the examiner did apply the test in order to further prosecution and provide the analysis the applicant requested.

As discussed in the previous Office Action
There are two corollaries to the machine-or-transformation test.
First, a mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patentable. This means the machine or transformation must impose meaningful limits on the method's claim's scope to pass the test.
Second, insignificant extra-solution activity (i.e. displaying data content and communicating a transaction) will not transform an unpatentable principle into a patentable process.
This means reciting a specific machine or a particular transformation of a specific article or material does not include insignificant steps, such as data gathering or outputting. This is not sufficient to pass the test. If neither of these requirements are met by the claim, the method is not a patent eligible claim under 35 USC 101 and is non-statutory subject matter.
The machine recited by the claim limitations “MEM” system is a machine to create financial instrument data structure records, determine investment shares, determine share price, generate investment share data, obtain purchase request, generating investment share records for a transaction, obtain second purchase request, generate second number of shares, determine share price, facilitate a transaction, obtain redemption request and generate third number of investment share data records.   The MEM system as claimed accordingly is clearly a “field-of-use limitation” it does not impose meaningful limits upon the judicial exception as the functions of the MEM system is to apply the identified abstract idea which is generate and redeem financial vehicles and store investments shares in records.    
According to MPEP 2106.05 (b), decisions where a particular machine was found patent eligible included a particular antenna system which recited a particular antenna and included details as to the shape of the antenna and conductors. Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939).  Another example is Eibel Process in which gravity was applied by a fourdrinier machine arranged in a particular manner in order to optimize the speed of the machine while maintaining quality of paper web.  This is not the case of the current application the particular manner in which the computer elements recited are in order to create shares, sell shares and generate shares.  The additional elements of the “MEM” system is merely to apply computer components as a tool to perform an existing process which does not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").  According the “MEM” claimed is simply a field of use machine that does not impose any meaningful limits upon the abstract idea that goes beyond performing the abstract ideas.   The argued components could be replace with simple generic computer architecture and programming and results would be the same.  Accordingly the claimed subject matter is not directed toward providing a specific use machine but rather directed toward creating investment vehicle data structure by determining economic parameters in order to issue investment shares according to parameters with specific investment components. 
The examiner notes the applicant keeps ignoring the application of the test as requested.  Clearly the previous Office Actions have applied the argues test analysis for the applicant.  With respect to the rejection itself as stated above and previously the Alice 2 step process incorporates the argued test and more.  The rejection is maintained.
In the remarks applicant argues that the previous Office Action analysis “para 0018 does not disclose transformation of a machine but instead recites financial elements that are implemented upon a computing device” is incorrect.  Applicant recites para 0018 of the specification emphasizing “MEM” transforms user share purchase, redemption request inputs via components (basket creations, share issuance, NAV calculations, share calculation, order execution, CTF structure initiation, pricing discovery, tighten spread, Master-feeder, ect) into closed-end fund share transaction records outputs.  The examiner notes that applicant does not identify beyond financial processes implemented by the MEM, is “transformed”.  “Transforming” purchases, redemption request for transaction record outputs is merely a business practice and does not fall with the “transformation” test of Bilski.  Merely inserting the term “transforms” without any transformation process in the confines of the test of Bilski and the Alice 2 step process (which incorporates the Bilski test) is not sufficient. The rejection is maintained. 
In the remarks applicant points to para 0123, which discloses “memory ...contain a collection of program and/or database components and/or data such as...operating system components...operating system, information server components, information server, user interface components, user interface, web browser components, web browser, database, mail server components, mail client components, cryptographic server components, cryptographic server, the MEM components, and/or the like...The components may be stored and accessed from storage devices ...through interface bus.  Although non-conventional program components, such as those in the components collection, typically, are stored in a local storage device ...they may also be loaded and/or stored in memory such as: peripheral devices, RAM, remote storage facilities through a communications network, ROM, various forms of memory and/or the like.  The examiner notes that applicant highlights the word “MEM components” and  “non-conventional”, but the component of the MEM listed are known computer components of Fig. 9 which are for the explicit purpose of performing transactions, without explaining how using conventional computer components for financial processes is “non-conventional”.  Conclusory statements are not persuasive.  
In the remarks applicant argues that based on the examples in the specification which show practical applications integrated into unique specific machine module/components the claim limitations are patent eligible with the transformation of input data structures into intermediate and transformed output datastructure forms via specific machine outputs.  The examiner respectfully disagrees.  As stated in the previous Office Action, the “specific machine” is merely modules used to perform the transaction process.  The modules (master feeder, tighten spread, price discovery, CIF structure initiation, order execution, share calculator, NAV calculator, Share insurance, basket redemption, or basket creation) recited are modules for the specific purpose of performing a business practice.  Technology or a technical process is not the focus of the modules individually or as a combination where claimed or just recited in the specification.  Accordingly the “modules” do not transform the claimed subject matter into a patent eligible “specific machine” see analysis above.  The conclusory statement that the “specification” shows a practical application is not persuasive.  The specification is the disclosure of the invention.  The statues 102/103 and 101 do not provide patents to specifications.  The rejection is maintained.
 In the remarks applicant argues that the machine test analysis of the previous Office action is not accurate.  Applicant states that the analysis ignores the transformation effect of the claims, including actionable datastructures.  The examiner notes that applicant does not identify what is transformed that goes beyond the analysis of the office, but instead merely states that the office action is inaccurate.  The applicant further states without argument that the office action that the technology in the claim is field of use is conclusory.  The examiner notes that the applicant does not argue the inaccuracies of the analysis of the previous office Action in at least para 7 and 15-18 of pages 18-22. Applicant argument is therefore conclusory.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues the prior art references fail to teach “create a closed-end investment vehicle data structure, wherein the closed-end investment data structure is generated via SQL command to create a singular data structure record”.  Specifically applicant argues that Gastineau682 merely references closed-end investment vehicles and does not create them. The examiner respectfully disagrees with the premise of applicant’s argument.  Applicant is arguing the references individually.  In Combination with Gastineau which does teach the creation of complex financial instrument and Gastineau682, the limitation is taught.  The rejection is maintained.
In the remarks applicant argues that the Office Action interpretation of data structure on page 11 is inaccurate.   Applicant argues that the office Action admits on the record that Gastineau does not teach “datastructure” or “SQL commands” with nothing more.  Applicant argues that the Office action with no support of the interpretation ignores the word “record”.  The term in the limitations is not file but record.  Applicant argues that the previous Office action utilizes hindsight and Official notice.  The examiner notes that provided on the record is”
The definition of data structure by Webster submitted 12/01/2021:
The definition Data Structure: An organizational scheme such as a record or an array, applied to data so that it can be interpreted and so that specific operations can be performed upon the data- by Micropress submitted 04/01/2021
Record: As a verb, to retain information, usually in a file.  As a noun, a data structure that is a collection of fields (elements), each with its own name and type.  Unlike an array, whose elements are accessed using an index, the elements of a record are accessed by name.  A record can be accessed as a collective unit of elements or the elements can be accessed individually.  See array, data structure type. Micropress Dictionary
Please note that that a file can be a record or visa versa.  Nothing has been fabricated and Official notice was not applied.   Furthermore, the specification fails to provide a particular definition of the term “data structure” that goes beyond the interpretation of the office Action.  Additionally, the claim recites the “the data structure is generated via SQL command to create a singular data structure record” which is in compliance of a file being analogous to a record based on the definitions provided.  
However, the applicant is again arguing prior art references individually.  The prior art Gastineau682 and Bendal teach the argued “datastructure”.  The prior art Bendal teaches the argued data structure generated via SPL command.  The rejection is maintained. 
In the remarks applicant argues that the cited passages of the reference are generic taking the words out of context.  The examiner respectfully disagrees.   The prior art Gastineau explicitly teaches creating ...investment vehicles and list a plurality of investment vehicle, the prior art Gastineau682 is a continuation in part of Gastineau teaches that investment vehicles can include closed-end investment vehicles.  The prior art Gastineau682 further discloses “that the system facilitates “trading and record keeping in a variety of ways” Col 6 lines 54-58...” The fund management computer system 32, among other functions, initiates and confirms a variety of transactions, and maintains records and appropriate information for an audit trail of all orders entered with and by the fund ”Col 7 lines 49-53.  The prior art Bendal teaches “Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network.” Col 9 lines 57-64; discloses “Similarly, the software elements of the present disclosure may be implemented with any programming or scripting language such as C, C++, Java, COBOL, assembler, PERL, Visual Basic, SQL Stored Procedures, AJAX, extensible markup language (XML), with the various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements.” Col 10 lines 33-39.   Please note that Bendal explicitly teaches that the system for managing transaction processes utilize software elements including SQL stored procedures with various algorithms implemented with any combination of data structures.  This is not out- of-context terms used for hindsight prosecution.    The specification does not delineate the term “data structure” from being a record or any of the interpretation applied based on the definitions of Webster or Micropress.  Accordingly the “record” of Gastineau682 can be applied to the limitations.  The SQL limitations are equally broad.  The limitations “via SQL command to create a singular data structure record” .  The “via SQL command” is high level general function and the generation of record is the normal operating capacity of the SQL function.  The rejection is maintained.
Claim Rejections - 35 USC § 112
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that because the specification provides means, acts and materials to perform the functions.  The applicant states that the plurality of means does not make the limitations indefinite.  The examiner respectfully disagrees.  It is precisely because the specification provides a plurality of means to perform the means-plus-function act the claim limitations are indefinite.   The specification and/or claims do not clearly link the mean function to a particular materials or act that the means represents to perform the function.  Accordingly the examiner is not able to determine the metes and bounds of the claim limitations. Applicant’s arguments are not persuasive.  The rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “4” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In reference to Claim 4:
Claim 4 invokes mean-plus-function to perform the claimed limitation.  Claim 4 fails to clearly link or associate the disclosed structure, material or acts to the claimed function.  The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means-plus-function claim limitation under 35 U.S.C. 112, sixth paragraph.  The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C: 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed.
The law allows for a broad interpretation of means plus function elements to encompass the disclosed structure/acts in support of the claim function and equivalents of that structure and acts. The specification supports multiple means.  These multiple means can be found in FIG. 2, FIG. 3a-b, FIG. 6, FIG. 8 which provides acts as a means to perform the transaction claimed; can be found in FIG. 4b, FIG. 5A, FIG. 9 which provides materials to perform the transaction.  The means-plus function is not clearly linked to a particular act/material to perform the function and therefore, is indefinite.
The issue is that the specification provides multiple means to perform the function that includes different structures or acts.  35 USC 112(f) requires that the mean-plus-function clearly link or associate the disclosed structure, material or acts to the claimed function.  The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means-plus-function claim limitation under 35 U.S.C. 112, sixth paragraph. The requirement that a particular structure or acts be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C: 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed.
Therefore, accordingly to law, the under 112(f) in order to not be indefinite under 112(b) the means-plus-function MUST be clearly linked to a specific structure, material or acts that performs the specific function and not one as admitted by the applicant any of a plurality of possible means to perform the function.  The Law does not allow this.   Applicant admits on the record that a plurality of acts or structure could be performing the function, accordingly the limitation is indefinite and fails under 112(b) and 112(f) requirements of the law. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 1. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….obtain…purchase request…generate …investment shares…obtain…purchase request…determine…price…, facilitate …transaction, …obtain…request… generate…shares, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) generate shares records  (8)  obtain purchase request (9)  determine price (10) facilitate transaction (11) obtain redemption request (12) generate shares.  The functions (create, determine, obtain, generate and facilitate) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitations 2, 5, 7 and 12 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 9 are directed toward comparing data, limitations 6, 8 and 11 are directed toward obtaining request for a transaction which is a common business practice.  Limitation 10 is directed toward a common business practices of facilitating a transaction.   The wherein clause of limitation 5 and 12 do not affect the operation of the limitations 5 and 12, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and facilitating a transactions.  To be directed toward obtaining a transaction request for financial instruments, pricing and facilitating transactions and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to facilitate a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a memory, a CTF, share calculation, share issuance and basket component, a processor executing instructions where the processor instantiate an investment vehicle, creates a record, determines plurality and value, determines price, generates records, obtains request, facilitates transactions by any means ----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure (i.e.closed-end investment vehicle data structure is generated via SQL command to create a data structure record’) The use of SQL commands as recited in the claims and discussed in the specification, to create a data structure record is not an inventive concept that goes beyond well-understood, routine and conventional computer processes. The specification recites the SQL command as a code for accessing and inserting records in a database (see para 0038, para 0166). Nowhere does the specification recite any process as it relates to the invention directed toward creating, pricing and selling a financial instrument that correlates with the use of SQL commands to select, access and insert records that can be found to be beyond the industry standard. The examiner provides evidence that such SQL commands as claimed are the industry standard. Specifically, the article “An Introduction to SQL” providing explicit evidence that SQL (i.e. command language ’’was adopted as an industry standard in 1986”. Therefore, since SQL command data structure language is the standard in the industry, the use of a command language SQL is conventional and well understood data structure. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In reference to Claim 2
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an apparatus, as in independent Claim 2. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….provide records…obtain…purchase request…, provide records, obtain request…generate …investment shares…determine price, and generate records, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide records  (8)  obtain purchase request (9) generate records (10) determine price (11) generate records.  The functions (create, determine, obtain, provide and generate) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7, 9 and 11 are directed toward obtaining creating records which is no more than data management which is a common business practice.    The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a memory, a processor executing instructions where the processor instantiate an investment vehicle, creates a record, determines plurality and value, determines price, generates records, obtains request, providing records by any means ----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure (i.e.closed-end investment vehicle data structure is generated via SQL command to create a data structure record’) The use of SQL commands as recited in the claims and discussed in the specification, to create a data structure record is not an inventive concept that goes beyond well-understood, routine and conventional computer processes. The specification recites the SQL command as a code for accessing and inserting records in a database (see para 0038, para 0166). Nowhere does the specification recite any process as it relates to the invention directed toward creating, pricing and selling a financial instrument that correlates with the use of SQL commands to select, access and insert records that can be found to be beyond the industry standard. The examiner provides evidence that such SQL commands as claimed are the industry standard. Specifically, the article “An Introduction to SQL” providing explicit evidence that SQL (i.e. command language ’’was adopted as an industry standard in 1986”. Therefore, since SQL command data structure language is the standard in the industry, the use of a command language SQL is conventional and well understood data structure. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In reference to Claim 3
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include processor-readable tangible medium, as in independent Claim 3. Such mediums fall under the statutory category of manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….obtain request…provide records, obtain…purchase request…, provide records, obtain request…generate …investment shares…determine price, and generate a transaction, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide records  (8)  obtain purchase request (9) generate records (10) determine price (11) generate a transaction.  The functions (create, determine, obtain, provide and generate) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7and 9 are directed toward obtaining creating records which is no more than data management which is a common business practice, while limitation 11 is directed toward a financial transaction.    The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a processor issuable instructions to instantiate an investment vehicle, creates a record, determines plurality and value, determines price, generates records, obtains request, providing records by any means ----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure (i.e.closed-end investment vehicle data structure is generated via SQL command to create a data structure record’) The use of SQL commands as recited in the claims and discussed in the specification, to create a data structure record is not an inventive concept that goes beyond well-understood, routine and conventional computer processes. The specification recites the SQL command as a code for accessing and inserting records in a database (see para 0038, para 0166). Nowhere does the specification recite any process as it relates to the invention directed toward creating, pricing and selling a financial instrument that correlates with the use of SQL commands to select, access and insert records that can be found to be beyond the industry standard. The examiner provides evidence that such SQL commands as claimed are the industry standard. Specifically, the article “An Introduction to SQL” providing explicit evidence that SQL (i.e. command language ’’was adopted as an industry standard in 1986”. Therefore, since SQL command data structure language is the standard in the industry, the use of a command language SQL is conventional and well understood data structure. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In reference to claim 4
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include system, as in independent Claim 4. Such systems fall under the statutory category of machine" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include means to generate data records, obtain request, provide records, obtain request, generate records, determine price, generate records, determine price and generate a transaction, 
, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide records - (8)  obtain purchase request (9) generate records (10) determine price (11) generate a transaction.  The functions (create, determine, obtain, provide and generate) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7 and 9 are directed toward obtaining creating records which is no more than data management which is a common business practice.    Limitation 11 is directed toward a transaction which is a common business practice.  The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include in light of the specification to provide a means can be found para 0128, “User Interface, any
20 of which may be used and) provide a baseline and means of accessing and displaying information graphically to users.”  The specification does not point to any particular means to perform the recited functions claimed.  The functions of generating, obtaining, determining and creating----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed at each step of the process is purely conventional. Using any technical means to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine, generate, obtain and facilitate ' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: means function has not been tied to any particular function or structure of the disclosure.  Therefore, any structure or programming may be applied to implement the means.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
In reference to Claim 5
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include method, as in independent Claim 4. Such systems fall under the statutory category of machine" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiating investment vehicle structure, creating data record, determining shares and values, determining price, generating records, obtaining request, providing share records, obtaining request, generating data records, determining price, generating records, obtaining a request and generating transaction, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure …(3) determine…plurality of shares and values…(4)  determine …price (5) generate records (6) obtain request (7)  provide records, (8) obtain request (9) generate shares (10) determine price (11) generate a transaction (12) obtain request (13) generate a transaction.  The functions are recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7 and 9 are directed toward obtaining creating records which is no more than data management which is a common business practice.    Limitation 11 is directed toward a transaction which is a common business practice.  The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea do not include any technology or technological structure.  Accordingly technology is not an integral part of the invention. 
In reference to claims 6-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include method, as in independent Claim 6 and dependent claims. Such methods fall under the statutory category of “process" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without
significantly more. The claim(s) recite(s) functions which include instantiate …investment vehicle…; create…data structure; determine …value…; determine…price…generating share records….obtain request…provide records, obtain…purchase request…, provide records, obtain request…generate …investment shares…determine price, and generate a transaction, which under its broadest reasonable interpretation, covers performance of sales activities.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4)  determine …price…(5) generate…shares …records…(6)  obtain purchase request (7) provide records (8)  obtain purchase request (9) generate records (10) determine price (11) generate a transaction.  The functions (create, determine, obtain, provide and generate) are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3, 4 and 10 are directed toward comparing data, limitations 5, 7and 9 are directed toward obtaining creating records which is no more than data management which is a common business practice, while limitation 11 is directed toward a financial transaction.    The wherein clause of limitation 7, 9 and 11 do not affect the operation of the limitations 7, 9 and 11, but instead is data for consideration in the limitation. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations.
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea do not include any technology or technological structure.  Accordingly technology is not an integral part of the invention. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 7-18 these dependent claim have also been reviewed with the same analysis as independent claim 6. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 6.  Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 7-18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include apparatus, as in independent Claim 19. Such systems fall under the statutory category of machine" Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a processor at a system to preform functions (1) instantiate investment vehicle structure (2) create…investment vehicle data structure…(3) determine…plurality of shares and values…(4) generate a transaction…are recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  Limitation 1 is directed toward representing a contract.  Limitation 2 are directed toward a common business practice of creating financial instruments and records.  Limitations 3 is directed toward comparing data, Limitation 4 is directed toward a transaction which is a common business practice.    None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of performing a transaction by obtaining a purchase request, determining values/price, creating share records and providing records.  To be directed toward obtaining a transaction request for financial instruments, pricing and providing records and not technological operations
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made for a purchase request.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a memory, a processor executing instructions where the processor instantiate an investment vehicle, creates a record, determines plurality and performs a transaction by any technical means ----are some of the most basic functions of a computer. All of these computer elements are generic, routine and conventional. Taking the claim elements separately, the function performed by the processor at each step of the process is purely conventional. Using a processor to perform a transaction process with conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “instantiate, create, determine and generate transaction' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
Finally, the claims in the instant application do not constitute significantly more also because they are simply an attempt to apply the well-known, routine and conventional steps to a conventional, not a particular technological environment (see Enfish (2016)), specifically: a computer system that encompasses general purpose hardware and software modules, and industry standard data structure.  The use of a data structure for records is not an inventive concept that goes beyond well-understood, routine and conventional computer processes. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015

The claimed subject matter is patent ineligible. 
Claim Interpretation
With respect to the limitation “command to create a singular data structure record”, of claims 1-3, 5-6 and 19.  Based on applicant’s argument of the support in the specification for the limitation and the recitation of the specification. 
[0038]In another implementation, as further discussed in FIGURES 3A-3B, the closed-end MEM fund may continuously issue new shares for the user's purchase, or redeem the shares.  For example, the user/user device may submit a MEM share purchase and/ or redeem request 206b (which may take a data structure similar to that of 203) to the MEM server 210, which may continue to issue new shares for the user to purchase, and/ or redeem the user's shares. In one implementation, the MEM server 210 may generate a share offering record 213 for storage in the MEM database. For example, the share offering may be provided on a periodic basis, one-time only, and/ or the like. An exemplary listing, written substantially in the form of PHP /SQL commands, to store the transaction record data 235 to the LPC database, is provided below:
<?PHP
header( 'Content-Type: text/plain');
II store input data in a database
mysql_connect ( "201. 408. 185. 132", $LPC_se rve r, $password); I I access database server
mysql_select("MEM_DB.SQL"); II select database to append
mysql_query("INSERT INTO ShareRecordTable (timestamp, purchase_summary_list, fund_id, share_num, share_type, share_price, share_fund_sector, share_name, share_ETF_type, user, account_name, account_type, account_num, billing_addres, zipcode, phone, sign, auth_key)
VALUES ($timestamp, $purchase_summary_list, $fund_id, $share_num, $share_type,
$share_price, $share_fund_sector, $share_name, $share_ETF_type, $user,
$account_name, $account_type, $account_num, $billing_addres, $zipcode, $phone,
$sign, $auth_key); II add data to TRadingLogTable table in a CLIENT database
mysql_close( "LPC_DB. SOL"); 11 close connection to database

The examiner is interpreting the limitation “singular data structure record” of the limitation “create a singular data structure record” to be analogous to the “generate a share offering record”.  Therefore, the “singular” is simply the creation of a record/file.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,496,531 B1 by Gastineau et al. (Gastineau), in view of US Patent No. 8,452,682 B1 by Gastineau (Gastineau 682) and further in view of US Patent No. 8,589,269 B1 by A1 by Bendel (Bendel)
In reference to Claim 1:
Gastineau teaches:
 (Currently Amended) An exchange traded fund tracking and matching apparatus ((Gastineau) in at least FIG. 1, FIG. 16; Col 40 lines 10-63), comprising:
a memory ((Gastineau) in at least FIG. 16; Col 40 lines 21-43);
a component collection in the memory ((Gastineau) in at least, including:…
a CTF [closed ended traded fund] structure initiation component ((Gastineau) in at least Col 18 lines 1-23, Col 22 lines 1-19, Col 26 lines 15-26);
a share calculation component ((Gastineau) in at least FIG. 4; wherein the prior art illustrates Share calculation; FIG. 6-7; Col 18 lines 25-65);
a share issuance component ((Gastineau) in at least FIG. 3; FIG. 9; FIG. 14; Col 14 lines 14-45, Col 21 lines 52-58, Col 22 lines 1-18, Col 37 lines 20-43)
a basket redemption component ((Gastineau) in at least FIG. 2B ref # 60; FIG. 3 ref # 100; Col 13 lines 20-60, Col 14 lines 25-55, Col 15 lines 1-28, Col 16 lines 23-65); 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the component collection ((Gastineau) in at least FIG. 1, FIG. 2B, FIG. 3-8, FIG. 9, FIG. 10-14, FIG. 16; Col 40-Col 41 lines 1-7), stored in the memory, to:
instantiate a ... investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 3-4; Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 22 lines 1-19, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”)
create a ... investment vehicle data structure [order] ((Gastineau) in at least FIG. 3-4; Col 17 lines 64-Col 18, Col 22 lines 1-19, Col 26 lines 15-63) wherein the ... investment vehicle data structure is generated ... to create a singular data structure record ((Gastineau) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38); …
determine, via said CTF structure initiation component ,a plurality of investment shares and a net asset value for the ... investment vehicle data structure ((Gastineau) in at least FIG. 1, FIG. 2B, FIG. 3-4; FIG. 8-9; FIG. 14; Col 2 lines 65-Col 3 lines 1-10, Col 3 lines 35-60, Col 14 lines 14-45, Col 19 lines 1-25, Col 21 lines 52-58, Col 22 lines 1-18, Col 33 lines 10-25, Col 37 lines 20-43);
determine a share price for the plurality of the investment shares based on the net asset value of the ... investment vehicle data structure ((Gastineau) in at least FIG. 1, FIG. 2B, FIG. 4; FIG. 8; Col 2 lines 65-Col 3 lines 1-10, Col 3 lines 35-60, Col 19 lines 1-25, Col 33 lines 10-25, Col 37 lines 33-42) 
generate, via said share issuance component..., the plurality of investment shares data structure records of the ... investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau) in at least FIG. 3; FIG. 9; FIG. 14; Col 14 lines 14-45, Col 21 lines 52-58, Col 22 lines 1-18, Col 37 lines 20-43)
obtain a first purchase request for the investment shares of the ... investment vehicle data structure from a market participant ((Gastineau) in at least FIG. 8, Col 24 lines 25-65, Col 33 lines 28-67, Col 34 lines 1-4);
generate a first number of the investment shares data structure records... for a first transaction of the ... investment vehicle data structure to the market participant ((Gastineau) in at least FIG. 8-9, FIG. 10, Col 24 lines 25-65, Col 25 lines 1-25, Col 33 lines 49-Col 34 lines 1-17);
obtain a second purchase request for the investment shares of the ... investment vehicle data structure subsequent to the first purchase request ((Gastineau) in at least FIG. 8, Col 24 lines 25-65, Col 33 lines 28-67, Col 34 lines 1-4);
generate, ...a second number of the investment shares data structure records... of the ... investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance ((Gastineau) in at least FIG. 3; FIG. 9; FIG. 14; Col 14 lines 14-45, Col 21 lines 52-58, Col 22 lines 1-18, Col 37 lines 20-43)Col 22 lines 1-15);
determine, via said share calculation component, share price of the second number of the investment shares data structure records of the ... investment vehicle data structure based on market price ((Gastineau) in at least FIG. 4; wherein the prior art illustrates Share calculation; FIG. 6-7; Col 18 lines 25-65);
facilitate a transaction of the second number of the investment shares data structure records of the ... investment data vehicle structure based on the determined share price ((Gastineau) in at least FIG. 8-9, FIG. 10, Col 24 lines 25-65, Col 25 lines 1-25, Col 33 lines 49-Col 34 lines 1-17);
obtain, via said basket redemption component, a redemption request from the market participant to redeem a third number of the investment shares of the ... investment vehicle data structure ((Gastineau) in at least FIG. 2B ref # 60; FIG. 3 ref # 100; Col 3 lines 45-60, Col 12 lines 31-35, Col 13 lines 20-60, Col 14 lines 25-67, Col 15 lines 1-28, Col 16 lines 1-5, 23-65); and
generate, via said basket redemption component, ...a third number of the investment shares data structure records of the ... investment vehicle data structure wherein the third number of the investment share data structure records are configured to facilitate redemption transaction for the market participant((Gastineau) in at least FIG. 2B ref # 60; FIG. 3 ref # 100; Col 13 lines 20-60, Col 14 lines 25-55, Col 15 lines 1-28, Col 16 lines 23-65), 
Gastineau does not explicitly teach the term “data structure”:
data structure
generate, via...SQL command
generate...data structure records, via SQL command...
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record;
a tighten spread component;
generate, through a continuous public offering
wherein the closed-end investment data structure for continuous purchase and redemption of any number of investment share data structure records.
Gastineau 682 teaches and provides supporting evidence:
data structure ((Gastineau 682) in at least Col 11 lines 65-Col 12 wherein the prior art teaches data structure in table format that is generated).
Gastineau 682 is a continuation in part of Gastineau directed toward the same subject matter.  Gastineau 682 teaches the motivation of structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …).   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau to include spread components as taught by Gastineau 682 since Gastineau 682 teaches the motivation of structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …) and since Gastineau 682 explicitly teaches that the subject matter is a continuation of Gastineau.  
a tighten spread component ((Gastineau 682) in at least Col 35 lines 50-67, Col 40 lines 50-67; wherein the prior art explicitly teaches data structured within tables and columns of data list);
a CTF [closed ended traded fund] structure initiation component ((Gastineau 682) in at least Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) 
generate, through a continuous public offering, a second number of the investment shares data structure records ...of the closed-end investment vehicle data structure ((Gastineau 682) in at least Col 1 lines 40-52 wherein the prior art teaches “The continuous auction market is the standard for most global securities and futures markets.”; Col 28 lines 14-23 “The computerized trading system stores not only the order for the financial instrument, but also any contingency upon which the order is stated. In additional embodiments, steps 1102, 1104, and 1106 may be repeated for additional parties that enter orders for the financial instrument stated in terms of price-based, volume-based, and/or NAV-based contingencies.”; Col 36 lines 28-38 “ The interaction between traditional markets--e.g., the continuous auction market--and NAV-based secondary market trading can directly reduce some of the market maker's risks and enrich their opportunities for risk management. If a traditional continuous auction market is the only organized market for an exchange-traded fund, the market maker focuses on the contemporary bids and offers in that market throughout the trading session and manages its inventory primarily by hedging price risk”; Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29,Col 36 lines 58-Col 37 lines 1-33)
wherein the closed-end investment data structure for continuous purchase and redemption of any number of investment share data structure records. ((Gastineau 682) in at least Col 1 lines 40-52 wherein the prior art teaches “the continuous auction market is the standard for most global securities and futures markets.”, Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29, Col 36 lines 28-38 “ The interaction between traditional markets--e.g., the continuous auction market--and NAV-based secondary market trading can directly reduce some of the market maker's risks and enrich their opportunities for risk management. If a traditional continuous auction market is the only organized market for an exchange-traded fund, the market maker focuses on the contemporary bids and offers in that market throughout the trading session and manages its inventory primarily by hedging price risk”; Col 36 lines 58-Col 37 lines 1-33)
Gastineau 682 is a continuation in part of Gastineau directed toward the same subject matter.  Gastineau 682 teaches the motivation of tightening spread parameters in order to execute a trade as close as possible to a market close or to a specified net asset value.  Gastineau682 teaches the motivation that continuous market activity is the standard.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau to include spread components as taught by Gastineau 682 since Gastineau 682 teaches the motivation of tightening spread parameters in order to execute a trade as close as possible to a market close or to a specified net asset value and teaches the motivation that continuous market activity is the standard.   
With respect to the limitation “closed-end investment vehicle”, The prior art Gastineau  contained a financial vehicle which differed from the claimed device by the substitution of a different financial vehicle with other financial vehicles.  The prior art provides evidence that the substituted financial vehicle and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col 10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate...data structure records, via SQL command ((Bendel) in at least Col 8 lines 15-27, Col 10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records ...of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
Claim 2-5 and Claim 6-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), and further in view of US Patent No. 8,589,29 B1 by A1 by Bendel (Bendel)
In reference to Claim 2:
Gastineau 682 teaches:
(Previously Presented) A non-transparent investment vehicle management apparatus ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25, Col 53 lines 1-32), comprising:
a processor ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25); and
a memory disposed in communication with the processor and storing processor issuable instructions ((Gastineau682) in at least Col 52 lines 7-25, Col 52 lines 62-67) to:
instantiate a closed-end investment vehicle configuration structure  [formatted order] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
create a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure is generated ... to create a singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38)
determine a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
determine a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generate, through an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38,)
obtain a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67)
provide a first number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein first number of the investment shares data structure records are configured for delivery to the market participant ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtain a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
generate, through continuous public offerings, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 4; Col 1 lines 40-52 wherein the prior art teaches “The continuous auction market is the standard for most global securities and futures markets.”; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38,  Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 28 lines 14-23 “The computerized trading system stores not only the order for the financial instrument, but also any contingency upon which the order is stated. In additional embodiments, steps 1102, 1104, and 1106 may be repeated for additional parties that enter orders for the financial instrument stated in terms of price-based, volume-based, and/or NAV-based contingencies”; Col 30 lines 30-40, Col 31 lines 15-29, Col 36 lines 28-38 “ The interaction between traditional markets--e.g., the continuous auction market--and NAV-based secondary market trading can directly reduce some of the market maker's risks and enrich their opportunities for risk management. If a traditional continuous auction market is the only organized market for an exchange-traded fund, the market maker focuses on the contemporary bids and offers in that market throughout the trading session and manages its inventory primarily by hedging price risk”; Col 36 lines 58-Col 37 lines 1-33);
determine share price of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on market price ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52); and
generate a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price, wherein the second number of the investment share data structure records are configured to facilitate a transaction. ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47)
With respect to the term “data structure”, the prior art Gastineau 682 teaches in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48). 
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48).
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
In reference to Claim 3:
Gastineau 682 teaches:
(Previously Presented) A processor-readable tangible medium storing processor-issuable non-transparent investment vehicle management instructions ((Gastineau682) in at least Col 52 lines 7-67) to:
instantiate a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
create a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure is generated ... to create a singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38);
determine a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
determine a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generate, through an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
obtain a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
provide a first number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein first number of the investment shares data structure records are configured for delivery to the market participant ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtain a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 1 lines 40-52 wherein the prior art teaches “The continuous auction market is the standard for most global securities and futures markets.”; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38,  Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 28 lines 14-23 “The computerized trading system stores not only the order for the financial instrument, but also any contingency upon which the order is stated. In additional embodiments, steps 1102, 1104, and 1106 may be repeated for additional parties that enter orders for the financial instrument stated in terms of price-based, volume-based, and/or NAV-based contingencies”; Col 30 lines 30-40, Col 31 lines 15-29, Col 36 lines 28-38 “ The interaction between traditional markets--e.g., the continuous auction market--and NAV-based secondary market trading can directly reduce some of the market maker's risks and enrich their opportunities for risk management. If a traditional continuous auction market is the only organized market for an exchange-traded fund, the market maker focuses on the contemporary bids and offers in that market throughout the trading session and manages its inventory primarily by hedging price risk”; Col 36 lines 58-Col 37 lines 1-33)
determine share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52); and
generate a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transaction. ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47)
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48). 
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
In reference to Claim 4:
Gastineau 682 teaches:
(Previously Presented)  A non-transparent investment vehicle management system ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25, Col 53 lines 1-32), comprising: 
means to instantiate a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29);
means to create a closed-end investment vehicle in compliance of regulatory registration requirement ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29);
 means to determine a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
means to determine a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
means to generate, through an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
means to obtain a first purchase request for the investment shares of the closed end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
means to provide a first number of the investment shares data structure records of the closed-end investment vehicle data structure, wherein first number of the investment shares data structure records are configured for delivery to the market participant ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
means to obtain a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
means to generate, through a continuous public offering,  a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38((Gastineau682) in at least FIG. 4; Col 1 lines 40-52 wherein the prior art teaches “The continuous auction market is the standard for most global securities and futures markets.”; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38,  Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 28 lines 14-23 “The computerized trading system stores not only the order for the financial instrument, but also any contingency upon which the order is stated. In additional embodiments, steps 1102, 1104, and 1106 may be repeated for additional parties that enter orders for the financial instrument stated in terms of price-based, volume-based, and/or NAV-based contingencies”; Col 30 lines 30-40, Col 31 lines 15-29, Col 36 lines 28-38 “ The interaction between traditional markets--e.g., the continuous auction market--and NAV-based secondary market trading can directly reduce some of the market maker's risks and enrich their opportunities for risk management. If a traditional continuous auction market is the only organized market for an exchange-traded fund, the market maker focuses on the contemporary bids and offers in that market throughout the trading session and manages its inventory primarily by hedging price risk”; Col 36 lines 58-Col 37 lines 1-33);
means to determine share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52); and
means to generate a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transactions ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47)
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48). 
Gastineau682 does not explicitly teach:
Bendel teaches:
means to instantiate a closed-end investment vehicle data structure ((Bendel) in at least Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”); Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13), 
means to generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
In reference to Claim 5:
Gastineau 682 teaches:
(Previously Presented) A processor-implemented non-transparent investment vehicle management method ((Gastineau) in at least Col 2 lines 38-41), comprising:
instantiating a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
creating a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure is generated ... to create a data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38)
determining a plurality of investment shares and a net asset value for the closed end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
determining a share price for the plurality of the investment shares based on the net asset value of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generating, via an initial public offering, the plurality of investment shares data structure records of the closed-end investment vehicle data structure, wherein the plurality investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38);
obtaining a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
providing a first transaction of a first number of the investment shares data structure records of the closed-end investment vehicle data structure to the market participant wherein the first number of the investment shares data structure records are configured for delivery ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtaining a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
 generating, through a continuous public offering,  a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein first number of the investment shares data structure records are configured for delivery ((Gastineau682) in at least FIG. 4; Col 1 lines 40-52 wherein the prior art teaches “The continuous auction market is the standard for most global securities and futures markets.”; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38,  Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 28 lines 14-23 “The computerized trading system stores not only the order for the financial instrument, but also any contingency upon which the order is stated. In additional embodiments, steps 1102, 1104, and 1106 may be repeated for additional parties that enter orders for the financial instrument stated in terms of price-based, volume-based, and/or NAV-based contingencies”; Col 30 lines 30-40, Col 31 lines 15-29, Col 36 lines 28-38 “ The interaction between traditional markets--e.g., the continuous auction market--and NAV-based secondary market trading can directly reduce some of the market maker's risks and enrich their opportunities for risk management. If a traditional continuous auction market is the only organized market for an exchange-traded fund, the market maker focuses on the contemporary bids and offers in that market throughout the trading session and manages its inventory primarily by hedging price risk”; Col 36 lines 58-Col 37 lines 1-33);
determining share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generating a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transaction ((Gastineau682) in at least Col 23 lines 65-Col 24 lines 1-17);
obtaining a redemption request from the market participant to redeem a third number of the investment shares of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 2B; FIG. 3; FIG. 5; Col 6 lines 61-67, Col 7 lines 1-44, lines  60-col 8 lines 1-18, Col 9 lines 16-col 10 lines 1-22, Col 10 lines 63-Col 11 lines 1-20); and
generating, a redemption transaction for the market participant to redeem the third number of the investment shares of the closed-end investment vehicle data structure wherein the third number of the investment share data structure records are configured to facilitate a transaction((Gastineau682) in at least FIG. 2B; FIG. 3; FIG. 5; Col 6 lines 61-67, Col 7 lines 1-44, lines 60-col 8 lines 1-18, Col 9 lines 16-col 10 lines 1-22, Col 10 lines 63-Col 11 lines 1-20 Col 12 lines 15-40, Col 16 lines 58-Col 16 lines 1-35, Col 17 lines 1-41, Col 33 lines 16-43, col 34 lines 29-Col 35 lines 1-15).
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48) 
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a data structure record
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generate, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
In reference to Claim 6:
Gastineau 682 teaches:
(Previously Presented) A processor-implemented non-transparent investment vehicle management method ((Gastineau) in at least Col 2 lines 38-41), comprising: 
instantiating a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
creating a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure is generated ... to create a singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38);
determining a plurality of investment shares for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35); 
determining a share price for the plurality of the investment shares ((Gastineau682) in at least FIG. 8; Col 6 lines 61-67, Col 7 lines 1-20, Col 14 lines 63-67, Col 15 lines 1-13, Col 15 lines 48-67, Col 24 lines 19-28, Col 28 lines 61-Col 29 lines 1-52);
generate the plurality of investment shares data structure records of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 4; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38); 
obtaining a first purchase request for the investment shares of the closed-end investment vehicle data structure from a market participant ((Gastineau682) in at FIG. 10-11; Col 26 lines 15-58, Col 27 lines 48-67);
providing a first transaction of a first number of the investment shares data structure records of the closed-end investment vehicle data structure wherein first number of the investment shares data structure records are configured for delivery to the market participant ((Gastineau682) in at least FIG. 10-11; Col 26 lines 1-58, Col 27-Col 28); 
obtaining a second purchase request for the investment shares of the closed-end investment vehicle data structure subsequent to the first purchase request ((Gastineau682) in at least FIG. 10-11; Col 26 lines 1-58, Col 27 lines 48-Col 28 lines 1-23;
generating, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure wherein the second number of the investment shares data structure records are configured for issuance ((Gastineau682) in at least FIG. 4; Col 1 lines 40-52 wherein the prior art teaches “The continuous auction market is the standard for most global securities and futures markets.”; Col 11 lines 22-64,  Col 14 lines 45-55, lines 63-Col 15 lines 1-13, lines 58-col 16 lines 1-38,  Col 19 lines 10-20, Closed lines 22 lines 3-28, Col 28 lines 14-23 “The computerized trading system stores not only the order for the financial instrument, but also any contingency upon which the order is stated. In additional embodiments, steps 1102, 1104, and 1106 may be repeated for additional parties that enter orders for the financial instrument stated in terms of price-based, volume-based, and/or NAV-based contingencies”; Col 30 lines 30-40, Col 31 lines 15-29, Col 36 lines 28-38 “ The interaction between traditional markets--e.g., the continuous auction market--and NAV-based secondary market trading can directly reduce some of the market maker's risks and enrich their opportunities for risk management. If a traditional continuous auction market is the only organized market for an exchange-traded fund, the market maker focuses on the contemporary bids and offers in that market throughout the trading session and manages its inventory primarily by hedging price risk”; Col 36 lines 58-Col 37 lines 1-33);
determining share price of the second number of the investment shares of the closed-end investment vehicle data structure based on market price ((Gastineau) in at least FIG. 4; wherein the prior art illustrates Share calculation; FIG. 6-7; Col 18 lines 25-65); and 
generating a transaction of the second number of the investment shares data structure records of the closed-end investment vehicle data structure based on the determined share price wherein the second number of the investment share data structure records are configured to facilitate a transaction ((Gastineau682) in at least FIG. 10-11; Col 26 lines 1-58, Col 27-Col 28).
Gastineau 682 teaches structuring data in order organize data for a plurality of purposes with respect analyzing data for trading transaction (for example to related share classes; structuring data in order to compare estimates; to outline types of transactions; to correlate investment securities to specific symbols of the security; …see Gastineau 682) in at least Col 11 lines 65-Col 12, Col 18, Col 22 lines 28-Col 23 lines 1-30, Col 25, Col 30, Col 38-41, Col 44-45, Col 47-48). 
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a data structure record
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
generating, through a continuous public offering, a second number of the investment shares data structure records of the closed-end investment vehicle data structure ((Bendel) in at least abstract; Col 3 lines 39-67,  Col 4 lines 1-8, Col 5 lines 20-67, Col 6 lines 66-Col 7 lines 1-10, Col 15 lines 2-36, Col 17 lines 60-Col 18 lines 1-13)
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
In reference to claim 7:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 7.
(Previously Presented) The method of claim 6 (see rejection of claim 6 above), wherein the creating a closed-end investment vehicle data structure is
in compliance with regulatory requirement ((Gastineau682) in at least FIG. 2A;  Col 5 lines 5-32,  Col 6 lines 20-41, Col 8 lines 60-Col 9 lines 1-16, Col 12 lines 27-62, Col 13 lines 43-67)
In reference to claim 8:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 8.
(Previously Presented)  The method of claim 6 (see rejection of claim 6 above), wherein the closed-end investment vehicle data structure comprises
an exchange-traded fund (ETF).((Gastineau682) in at least FIG. 4; Table 2; Col 14 lines 63-Col 15 lines 1-27, Col 19 lines 10-20)
In reference to claim 9:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 9.
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the determining a share price for the plurality of the investment shares comprises calculating net asset value (NAV) of the nontransparent investment vehicle structure ((Gastineau682) in at least FIG. 1; FIG. 2B, FIG. 4, FIG. 8; Col 9 lines 17-52, Col 11 lines 22-Col 12).
In reference to claim 10:
The combination of Gastineau682 and Bendel discloses the limitations of dependent claim 9.   Gastineau682 further discloses the limitations of dependent claim 10.
(Previously Presented) The method of claim 9 (see rejection of claim 9 above), 
wherein the share price is different from the NAV of the closed-end investment vehicle data structure. ((Gastineau682) in at least FIG. 1; FIG. 2B, FIG. 4, FIG. 8; Col 9 lines 17-52, Col 11 lines 22-Col 12, Col 22 lines 1-28, Col 31 lines 30-60).
In reference to claim 11:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 11.
(Previously Presented) The method of claim 6 (see rejection of claim 6), further comprising:
permitting the market participant to redeem the first number of the investment shares of the non-transparent investment vehicle data structure for a plurality of securities on the secondary market. ((Gastineau682) in at least Abstract; Col 2 lines 45-67, Col 5 lines 1-10, Col 10 lines 63-Col 14 lines 1-20, Col 32 lines 65-Col 33, Col 35 lines 16-49, Col 37 lines 35-49; Claim 27)
In reference to claim 12:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 12.
(Previously Presented) The method of claim 6 (see rejection of claim 6 above), further comprising:
permitting the market participant to purchase a second number of the investment shares of the nontransparent investment vehicle data structure on the secondary market with a plurality of securities on the secondary market. ((Gastineau682) in at least Abstract; Col 32 lines 65-Col 33, Col 35 lines 16-49, Col 37 lines 35-49)
In reference to claim 13:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 13.
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the secondary market comprises a public stock exchange ((Gastineau682) in at least Col 16 lines 60-67)
In reference to claim 14:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 14.
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the first number of the investment shares of the closed-end investment vehicle data structure are configured to subsequently trade on a secondary market. ((Gastineau682) in at least Abstract; FIG. 2B; FIG. 10-11; Col 2 lines 45-67, Col 5 lines 1-10, Col 10 lines 63-Col 14 lines 1-20, Col 26 lines 15-Col 27, Col 32 lines 65-Col 33, Col 35 lines 16-49, Col 37 lines 35-49; Claim 27)
In reference to claim 18:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 18
(Previously Presented) The method of claim 6 (see rejection of claim 6 above)
wherein the share price of the investment shares of the closed-end investment vehicle data structure is different from a price determined upon the net asset value of the closed-end investment vehicle data structure.((Gastineau682) in at FIG. 4; Col 11 lines 35-64, Col 23 lines 10-30; wherein the prior art teaches trading dependent upon types of price and volume contingency;  Col 24 lines 1-58 )
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) as applied to Claim 6 above, and further in view of US Pub No. 2012/0173453 A1 by Sfakianos et al. (Sfakianos)
In reference to claim 15:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 15.
(Original) The method of claim 6 (see rejection of claim 6 above), 
Gastineau682 or Bendel do not explicitly teach:
wherein the continuous public offering comprises a limited public offering, is permitted to take place on a periodic basis.
Sfakianos teaches:
wherein the continuous public offering comprises a limited public offering, is permitted to take place on a periodic basis ((Sfakianos) in at least para 0051)
Both Gastineau682 and Sfakianos are directed toward trading closed end investments.  Sfakianos teaches the motivation trading techniques in order to make available products for institutional or high net worth investors.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the techniques for trading of Gastineau682 to include the trading techniques as taught by Sfakianos since Sfakianos teaches the motivation trading techniques in order to make available products for institutional or high net worth investors.   
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) as applied to Claim 6 above, and further in view of US Pub No. 2010/0023436 A1 by Weild, IV (Weild)
In reference to claim 16:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 16
(Original) The method of claim 6 (see rejection of claim 6 above), further comprising:
Gastineau682 or Bendel do not explicitly teach:
issuing new shares to authorized market participants on a periodic basis through a limited public offering.
Weild teaches:
issuing new shares to authorized market participants on a periodic basis through a limited public offering ((Weild) in at least para 0021, para 0023, para 0070-0087)
Both Gastineau682 and Weild teach trading ETF’s.  Wield teaches the motivation of issuing shares for periods based on cash and other returns.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the techniques for trading of Gastineau682 to include the trading techniques as taught by Weild since Wield teaches the motivation of issuing shares for periods based on cash and other returns.   
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) as applied to Claim 6 above, and further in view of US Pub No. 2005/0119962 A1 by Bowen et al. (Bowen)
In reference to claim 17:
The combination of Gastineau682 and Bendel discloses the limitations of independent claim 6.   Gastineau682 further discloses the limitations of dependent claim 17
(Previously presented) The method of claim 6 (see rejection of claim 6 above), further comprising:
receiving a redemption request to redeem investment shares of the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 2B; FIG. 3; FIG. 5; Col 6 lines 61-67, Col 7 lines 1-44, lines  60-col 8 lines 1-18, Col 9 lines 16-col 10 lines 1-22, Col 10 lines 63-Col 11 lines 1-20); and
Gastineau682 or Bendel do not explicitly teach:
conducting redemption the investment shares of the closed-end investment vehicle data structure on a periodic basis.
Bowen teaches:
conducting redemption the investment shares of the closed-end investment vehicle data structure on a periodic basis. ((Bowen) in at least para 0020, para 0038)
Both Gastineau682 and Bowen teach trading ETF’s.  Bowne teaches the motivation of redemption of shares can be limited on a periodic basis as determined by contractual agreements.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the techniques for trading of Gastineau682 to include the trading techniques as taught by Bowen since Bowne teaches the motivation of redemption of shares can be limited on a periodic basis as determined by contractual agreements.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,452,682 B1 by Gastineau et al. (Gastineau 682), in view of US Patent No. 8,589,269 B1 by Bendel (Bendel) and further in view of US Pub No. 2002/0046154 A1 by Pritchard (Pritchard)
In reference to Claim 19:
Gastineau 682 teaches:
(Previously Presented) A processor-implemented non-transparent, master-feeder investment vehicle management, multichannel data structure apparatus ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25, Col 53 lines 1-32), comprising: 
a processor ((Gastineau 682) in at least FIG. 1; FIG. 17; Col 51 lines 63-Col 52 lines 1-25); and
a memory disposed in communication with the processor and storing processor-issuable instructions((Gastineau682) in at least Col 52 lines 7-25, Col 52 lines 62-67) to:
instantiate a closed-end investment vehicle configuration structure [format] ((Gastineau) in at least FIG. 1; FIG. 3-4; Col 5 lines 39-64, Col 7 lines 13-44, lines 47-67, Col 9 lines 45-49 (“wherein the order entry format is modified to minimize systems changes needed to accommodate price-contingent or volume contingent trades.”); Col 17 lines 64-Col 18, Col 19 lines 10-21, Col 22 lines 1-28, Col 26 lines 15-26, Col 26 lines 27-34 (“wide range of financial instruments, trading techniques, and trading processes may be accommodated with changes in exchange order formats, structures, and processes with the common element being a settlement price, a trade volume, or any combination of a settlement price and a trade volume to be determined in the future.), Col 26 lines 42-63 (“execution formats and processes may be characterized by settlement terms that are determined by future trading prices, future trading volumes, future NAY calculations, or some other variable or combination of variables that sets the trade's specifications and settlement provisions once the determining variables have been calculated.  … Also, other execution formats and processes applicable to the present invention will be apparent to persons skilled in the relevant arts based on the teachings contained herein”; Col 30 lines  30-40, Col 31 lines 15-29, Col 37 lines 55-Col 38 lines 1-7 (“the parties use standard order formats and procedures characteristic of exchange trading,”);
create a closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 3. Col 6 lines 61-Col 7, Col 19 lines 10-21, Col 22 lines 3-28, Col 30 lines 30-40, Col 31 lines 15-29) wherein the closed-end investment vehicle data structure generated ... to create a singular data structure record ((Gastineau682) in at least Col 13 lines 20-42 wherein the prior art teaches creating orders, Col 14 lines 35-45 wherein the prior art teaches generation of orders and generation of instructions for custodian and transfer functions, Col 26 lines 27-35 wherein the prior art teaches order formats, structures and processes, Col 37 lines 60-67, Col 30 lines 25-38);;
determine a plurality of investment share data structures for the closed-end investment vehicle data structure ((Gastineau682) in at least FIG. 1, FIG. 3-4; Col 5 lines 65-Col 6 lines 1-19, Col 10 lines 62-Col 11 lines 1-35);
generate a transaction of investment shares data structures records of the closed-end investment vehicle data structure based on the determined share price ((Gastineau682) in at least FIG. 10; Col 26 lines 15-67, Col 27 lines 1-47).
Gastineau682 does not explicitly teach:
wherein the closed-end investment vehicle data structure generated via SQL command to create a singular data structure record
wherein a master fund establishes a data feed for feeder funds to track  
and establishing a data feed to track
Bendel teaches:
wherein the closed-end investment vehicle data structure is generated via SQL command to create a singular data structure record  ((Bendel) in at least Col 8 lines 15-27, Col10 lines 20-46,  (“may be implemented with any programming or scripting language…SQL stored procedures … with various algorithms being implemented with any combination of data structures, objects, processes, routines or other programming elements”), 
With respect to the limitation “data structure ...generated via SQL command to create a singular data structure.  Although the prior art does not limit the data structure created, the prior art does teach single orders generated (see Col 13 lines 58-61 “the customer selecting the class of shares and inputting the quantity to be traded, the customer selecting the order type and adding any special instructions. The customer then submits the \order to the central controller”). Therefore, since a single order can be created and submitted the prior art provides teaches, suggest and makes obvious that a command to create a single order is known and would have led one of ordinary skill in the art to arrive at the claimed invention. 
The prior art teaches that SQL command language can be implemented with any combination of data structures and teaches in Col 8 that purpose of the publication is “the generation and transfer of paper stock certificates as part of the computer based method of the present disclosure.” And teaches paper stock certificates can include as recited in col 14 “An investor may also purchase or sell exchange-traded shares on the secondary market through a broker. The exchange-traded shares may be issued by an open-end mutual fund, a closed-end mutual fund, or a unit investment trust” Both Gastineau682 and Bendel teach creating and redeeming closed-end trading investment vehicles.  Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 to include continuous public offerings as taught by Bendel since Bendel teaches the motivation of a continuous public offering of shares in order to provide additional capital funding by issuing stock in the holding company in order to provide periodic or repeated additional funding.  
With respect to the SQL command data structure record limitation, both Gastineau682 and Bendel teach data formatted for processing data in a market exchange.  Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Gastineau682 data formatting and storage algorithms to include SQL storage procedures and algorithms as taught by Bendel since Bendel teaches the motivation that there are a multiple of circuit and memory components, processing elements, logic elements in order to carry out the specified transaction functions capable of being implemented with various scripts and programming, various algorithms including SQL storage procedures.
Pritchard teaches:
wherein a master fund establishes a data feed for feeder funds to track ((Pritchard) in at least para 0017-0019, para 0024-0025, para 0031-0032, para 0042, para 0047, para 0057, para 0061)  
and establishing a data feed to track ((Pritchard) in at least para 0049-0051, para 0055)
Both Gastineau682 and Pritchard teach trading ETF’s and records generated.  Pritchard teaches the motivation of establishing records in order to develop, administer and track investment trust.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the records process for trading of Gastineau682 to include the tracking data as taught by Pritchard since Pritchard teaches the motivation of establishing records in order to develop, administer and track investment trust.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697